Citation Nr: 1212810	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and peripheral neuropathy.

In September 2009, the Veteran and his wife testified before a Decision Review Officer.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Issue not in Appellate Status

In September 2009, the Veteran filed a new claim of entitlement to service connection for rheumatoid arthritis.  A March 2010 rating decision denied this claim.  The Veteran filed a notice of disagreement (NOD) with this determination in April 2011.  The Board finds that the submission of this NOD is untimely.  An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).

A Veteran, or his representative, must file a NOD with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the agency mails notice of the determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2011).  A determination on a claim by the AOJ of which the Veteran is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  See 38 C.F.R. § 20.1103 (2011).
Whether a NOD or substantive appeal has been filed on time is an appealable issue.  If the Veteran or his representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the NOD or substantive appeal, the Veteran will be furnished a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.34 (2011).  The provisions of 38 U.S.C.A. § 7105(c) provide that "[i]f no [NOD] is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title." 

Time limits within which Veteran or beneficiaries are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown.  Where an extension is requested after expiration of a time limit, the action required of the Veteran or beneficiary must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Denials of time limit extensions are separately appealable issues.  38 C.F.R. § 3.109(b) (2011).

Referred Issues

The issues of entitlement to service connection for left shoulder arthritis, a spinal disorder, and scars of the right ankle and left shoulder, have been raised by the record, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

Upon thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and peripheral neuropathy.

On his September 2009, VA Form 9 [Substantive Appeal], the Veteran indicated that he wished to testify before a Member of the Board.  There is no indication that the RO attempted to schedule the Veteran for a Board hearing.  In April 2011, the Veteran again reiterated that he wished to testify before the Board.  As such, these claims must be remanded to the RO to schedule the Veteran for an appropriate Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

These claims are remanded to the AMC/RO to schedule the Veteran for a Board hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

